Citation Nr: 1147012	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:  Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and M. V.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1977 to May 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina. 

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's file. 

The appeal is REMANDED to the RO.


REMAND

In statements and testimony, the Veteran claims that the only risk factors for the exposure to the hepatitis C virus that apply to him involve a blood transfusion during surgery on his shoulder in 1977 in service and immunization through air injection guns in service.  The RO obtained the Veteran's service treatment records, but the records are incomplete and do not show that the Veteran received a blood transfusion during service or shoulder surgery.  

In light of the foregoing, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate federal custodian, all service treatment records of the Veteran to include inpatient records of the Veteran from Martin Army Community Hospital at Fort Benning, Georgia.  



If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, the records from Dr. Werth. 

3.  Afford the Veteran a VA examination by a liver disease specialist to determine the etiology of hepatitis C.  

The Veteran's file must be available to the examiner for review.  

After a review of the medical and scientific literature, the examiner should render an opinion on whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that the Veteran's currently diagnosed hepatitis C is related to his period of service from January 1977 to May 1986, to include inoculation by air gun and his alleged blood transfusion during shoulder surgery in 1977.  

If, however, an opinion is not possible without resort to speculation, please to clarify whether the opinion cannot be rendered because there are several potential etiologies, when the in-service air gun injector or alleged in-service blood transfusion is not more likely than any other risk factor to cause the Veteran's hepatitis C, 




and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

4.  After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).



